DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-20 are pending and are examined below.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shmukler et al., U.S. Publication No. 2014/0166356 (cited in IDS) in view of Morris et al., U.S. Publication No. 2014/0168927.
Regarding Claims 1 and 11, Shmukler et al. teaches an apparatus for mounting a junction box to photovoltaic panels and a power module assembly, comprising:
		A photovoltaic module (panels 300, see fig. 2b);
		A junction box, including a DC-AC inverter or a DC-DC converter (see paragraph 30, meeting the claimed power conditioning unit).  The junction box includes a base member (bracket 10, see fig. 1 and paragraph 31) and a plurality of retaining members (mounting holes 102 used to secure the bracket mount to the junction box, see paragraph 32).  This base member of Schmuckler meets the base member comprising a first side coupled to a backsheet of the PV module (the portion directly adjacent the PV module shown in fig. 5) and a second side opposite the first side (the portion not directly adjacent to the backsheet meets this limitation.  The examiner notes that the language appears to allow for the second side to be on the light incident surface of the PV cell.  However, the specification is clear that the second side is facing away from and below the backsheet, so that is the interpretation used herein and claims 1 and 11 are not indefinite); and 
		A plurality of spring based spacers coupled to the base member, for maintaining the PCU in a position with respect to the PV module backsheet, that can be dynamically changed between a first position and a second position (see paragraph 32, as the spacers above are taught to be spring loaded, and the spring loaded spacers adjust the position of the terminal box when the system is adjusted, see paragraph 45, meeting the broadest reasonable interpretation of claims 1 and 11).
	Shmukler does not specifically teach that the springs in the spring loaded spacers are compression springs.  Morris teaches a mount for a microinverter and other electronics on a PV 
Therefore, it would be obvious to one of ordinary skill in the art to use compression springs, because compression springs are widely used and the structure of Shmukler places the spring loaded spacers under compression when the plate is adjusted, thereby suggesting compression.
	Regarding Claims 2 and 12, Schmuckler teaches that the plurality of PCU retention members (mount holes 102 with screws etc) comprises four retention members including a first and second member disposed opposite a third and fourth member (see figs. 1-5).
	Regarding Claims 3 and 13, Morris teaches that a latch, clip, or clamp may be used as retention members (see paragraph 52).
	Regarding Claims 4 and 14, the retention members can be seen to extend perpendicular from the second side of the base member (when screws are attached, they will stick out from the base member)
	Regarding Claims 5 and 15, the adjustable position spring loaded spacers can be seen to be disposed on parallel arms of the base member (see fig. 1).
	Regarding Claims 7, 8, 17, and 18,, Shmukler teaches that the junction box can contain a DC-AC inverter or a DC-DC converter, as discussed above.
	Regarding Claims 9 and 19, the spring loaded spacers are shown to be mechanically connected to the bracket 10, thereby meeting claims 8 and 18 (see fig. 1).  Furthermore, the examiner notes that “molded into the base member” is a product by process limitation.  As such, the structure of Shmukler also meets claims 9 and 19.
	Regarding Claims 10 and 20, when the plate 106 is adjusted as described in paragraph 35, a force is applied to the PCU towards a module backsheet.  Without this application of force, the device .
6.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shmuckler in view of Morris, as applied above, and further in view of Porteiro, “Spring design optimization with fatigue” USF Thesis, 2010 (from USF scholar commons; cited in IDS).
	Regarding Claims 6 and 16, Shmukler does not specifically teach v shaped flat bottomed springs in the spacers.  However, Porteiro teaches that spring design consideration apply to conventional shaped springs, one of which is a v-shape.  
Therefore, it would be obvious to one of ordinary skill in the art to provide the compression spring in modified Shmuckler with a v-shaped design, as such a compression spring is known in the art.  Furthermore, the examiner notes that such a change in shape would be an obvious engineering design.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,291,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of the ‘177 patent completely overlap in scope with the present claims and are anticipatory.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that “there are no spring loaded spacers on the second side of the base member” and as such the combination fails to teach at least one compression spring disposed on the second side of the base member.
This argument is unpersuasive.  Figs. 1c-e show the bracket structure meeting the claimed base member, namely a bottom view thereof.  The spring members 110 are located on the bottom (second side) thereof.  As such, when combined with Morris, the combination provides compression springs on the second side of the base member.  The examiner notes that fig 2 of Schmuckler is specifically described as being mounted on the back of the panel.
Finally, the examiner notes that while the double patenting rejection is maintained, the examiner note that said matter can be resolved if the claims go to issue.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721